Name: 2006/779/EC: Commission Decision of 14 November 2006 concerning transitional animal health control measures relating to classical swine fever in Romania (notified under document number C(2006) 5387) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  research and intellectual property;  international trade;  trade;  animal product;  Europe;  agricultural policy;  means of agricultural production
 Date Published: 2006-11-15; 2007-06-05

 15.11.2006 EN Official Journal of the European Union L 314/48 COMMISSION DECISION of 14 November 2006 concerning transitional animal health control measures relating to classical swine fever in Romania (notified under document number C(2006) 5387) (Text with EEA relevance) (2006/779/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (3) introduces minimum Community measures for the control of that disease. It lays down the measures to be taken in the event of an outbreak of classical swine fever. Those measures include the provision that Member States are to submit to the Commission, following the confirmation of a primary case of classical swine fever in feral pigs, a plan of the measures to eradicate that disease. That Directive also provides for the emergency vaccination of pigs in pig holdings and of feral pigs. (2) In 2006, Romania notified the Commission of frequent outbreaks of classical swine fever in pig holdings in its territory. Classical swine fever has also occurred in feral pigs and is still present. (3) Romania has taken measures to combat classical swine fever in accordance with the provisions of Directive 2001/89/EC, in response to those outbreaks. (4) Romania has also submitted to the Commission for approval plans for the eradication of classical swine fever and plans for the emergency vaccination against that disease of pigs in pig holdings and of feral pigs. (5) In view of trade in live pigs, porcine semen, ova and embryos of swine, and fresh meat of pigs, and meat preparations and meat products consisting of, or containing meat of pigs, the disease situation in Romania is still liable to present an animal health risk for pig holdings in the Community. (6) With regard to the Accession of Romania and in the light of the current epidemiological situation, it is appropriate to apply Community measures from the date of Accession to the whole territory of Romania as regards the dispatch of live pigs, of porcine semen, ova and embryos of swine, and of fresh meat of pigs, and meat preparations and meat products consisting of, or containing meat of pigs to other Member States for a transitional period of nine months. (7) It is appropriate in order to prevent the spread of classical swine fever to other areas of the Community, to provide in this Decision for a prohibition on the dispatch of fresh meat of pigs, and meat preparations and meat products consisting of, or containing meat of pigs from Romania. Such pigmeat and pigmeat products and preparations should be marked with special marks which cannot be confused with the health marks for pigmeat provided for in Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (4) and the identification mark provided for in Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (5). However, it is appropriate that such pigmeat preparations and meat products consisting of, or containing meat of pigs may be dispatched to other Member States if they are treated in such a way that any classical swine fever virus present is destroyed. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Prohibition on the dispatch of live pigs from Romania Romania shall ensure that no live pigs are dispatched from its territory to other Member States. Article 2 Prohibition on the dispatch of consignments of porcine semen and ova and embryos of swine Romania shall ensure that no consignments of porcine semen and ova and embryos of swine are dispatched from its territory to other Member States. Article 3 Prohibition on the dispatch of consignments of fresh meat of pigs, and meat preparations and meat products consisting of, or containing meat of pigs Romania shall ensure that no consignments of fresh meat of pigs, and meat preparations and meat products consisting of, or containing meat of pigs are dispatched from its territory to other Member States. Article 4 Special marks on fresh meat of pigs, and meat preparations and meat products consisting of, or containing meat of pigs Romania shall ensure that fresh meat of pigs, and meat preparations and meat products consisting of, or containing meat of pigs are marked with a special health mark that cannot be oval and be confused with: (a) the identification mark for meat preparations and meat products consisting of, or containing meat of pigs, provided for in Annex II, Section I to Regulation (EC) No 853/2004; and (b) the health mark for fresh pigmeat provided for in Annex I, Section I, Chapter III to Regulation (EC) No 854/2004. Article 5 Derogations for certain dispatches of meat preparations and meat products consisting of, or containing meat of pigs By way of derogation from Article 3, Romania may authorise the dispatch of meat preparations and meat products consisting of, or containing meat of pigs, from its territory to other Member States if the products: (a) have been produced and processed in compliance with Article 4(1) of Council Directive 2002/99/EC (6); (b) are subjected to the veterinary certification in accordance with Article 5 of Directive 2002/99/EC; and (c) are accompanied by the appropriate intra-Community trade health certificate as laid down by Article 1 of Commission Regulation (EC) No 599/2004 (7) of which Part II shall be completed by the following: Product in accordance with Commission Decision 2006/779/EC of 14 November 2006 concerning transitional animal health control measures relating to classical swine fever in Romania. Article 6 Compliance Romania shall take the necessary measures to comply with this Decision and publish those measures. It shall immediately inform the Commission thereof. Article 7 Applicability This Decision shall apply only subject to and from the date of entry into force of the Treaty of Accession of Romania and Bulgaria. It shall apply for a period of nine months. Article 8 Addressee This Decision is addressed to the Member States. Done at Brussels, 14 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33; corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (4) OJ L 139, 30.4.2004, p. 206; corrected by OJ L 226, 25.6.2004, p. 83. Regulation as last amended by Commission Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). (5) OJ L 139, 30.4.2004, p. 55; corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 2076/2005. (6) OJ L 18, 23.1.2003, p. 11. (7) OJ L 94, 31.3.2004, p. 44.